Case 2:20-cv-10195-SVW-MRW Document 14 Filed 12/29/20 Page 1 of 1 Page ID #:42




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6   amandas@potterhandy.com

 7   Attorneys for Plaintiff, BRIAN WHITAKER
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA

10   BRIAN WHITAKER,                        )         Case No.: 2:20-cv-10195-SVW-MRW
                                            )
11              Plaintiff,                  )
                                            )         NOTICE OF SETTLEMENT AND
12      v.                                  )         REQUEST TO VACATE ALL
13   MOUTLON 3D, LLC, a California Limited ))         CURRENTLY SET DATES
     Liability Company;                     )
14   EXETER 13166 DE, LLC, a Delaware
     Limited Liability Company; and         )
15
     YU N MI TOO, LLC, a California Limited )
     Liability Company,                     )
16               Defendants,
17          The plaintiff hereby notifies the court that a provisional settlement has been
18   reached in the above-captioned case. The Parties would like to avoid any additional
19   expense while they focus efforts on finalizing the terms of the settlement and reducing it
20   to a writing. The plaintiff, therefore, applies to this Honorable Court to vacate all
21   currently set dates with the expectation that the settlement will be consummated within
22   the coming sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice
23   as to all parties to be filed.
24
                                        CENTER FOR DISABILITY ACCESS
25
26   Dated: December 29, 2020           /s/ Amanda Seabock
27                                      Amanda Seabock
                                        Attorney for Plaintiff
28


     Notice of Settlement             -1-                    2:20-cv-10195-SVW-MRW
